DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Response to Amendment
The amendment filed 01/13/2021 has been entered. Claims 1-21 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 01/13/2021, with respect to the rejections of claims 1, 8 and 15 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang (US Pub. 2017/0364819) and in view of Depold et al. (US Pub. 2004/0064427).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub. 2017/0364819) in view of Depold et al. (US Pub. 2004/0064427).
As per claim 1, Yang teaches a method for mining data to generate actionable insights, the method comprising:  
receiving, by a data mining computing device [paragraphs 0044, the data mining engine], input data [paragraph 0021, “data from network transactions, components, entities, etc. are collected”] and target data [paragraph 0059, thresholds set by corresponding anomaly detection algorithms; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value] from one or more sources [paragraph 0021, “To determine root causes within the network, data from network transactions, components, entities, etc. are collected and measured”];
detecting, by the data mining computing device [paragraphs 0044, the data mining engine], a defect in the target data using a predictive model [paragraphs 0042-0043, “The data mining engine 208A may implement one or more data mining functions or algorithms that analyze data to produce the data mining models … the algorithms may produce association rules models as defined in the predictive model markup language (PMML) standard”; paragraph 0059, “various anomaly detection techniques are employed to determine state … for instance, measured KQI (Key Quality Indicators) and/or KPI (Key Performance Indicators) values are categorized to states such as "Very good," "Good," "Normal," "Bad" and "Very bad" based on, for example, thresholds set by corresponding anomaly detection algorithms”; paragraph 0060, “the detection of anomalous or abnormal behavior is measured and collected”]; based on “…” a scorecard rule table [paragraph 0082, the graph charts the probability of the KPI(s)], wherein the scorecard rule table comprises a plurality of scorecards “…” [paragraph 0094, “detecting spikes or anomalies in component KPIs … determining whether any particular KPI value has deviated beyond a threshold … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards)]10 , and wherein each of the plurality of scorecards [paragraph 0082, the probability/score of the KPI] comprises a plurality of rules [paragraph 0094, “identifying KPIs to determine components responsible for KQI degradation … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0043, “The association rule model represents rules where some set of data is associated to another set of data … a rule can express that a certain QoS (KQI) level often occurs in combination with a certain set of performance (KPI) levels”; It can be seen that the probability/score of the KPI comprises the rule since the KQI degradation (KQI level) is determined based on the probability associated with the KPI satisfy the threshold (performance (KPI) levels)] corresponding to a plurality of data variables in the input data [paragraph 0035, “The system may also include an input device … the input device may be used to input the threshold conditions (e.g., thresholds for lift, support, confidence, etc., as well as the type of algorithm to implement) for the association rule to be mined”];
determining, by the data mining computing device, at least one root cause for the defect [Fig. 6, paragraph 0081, “the vertical axis (y-axis) shows the distribution of probability that the associated KPIs are the root cause of the degraded KQI”] by determining at least one significant scorecard [paragraph 0082, the probability that the KPI(s) are the root cause that satisfy a threshold] of the 15 plurality of scorecards [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 Mbs. Thus, for (a), the probability that the KPI(s) are the root cause of the degraded KQI is 33%. For (b), the probability that the KPI(s) are the root cause of the degraded KQI is 84%. For (c), the probability that the KPI(s) are the root cause of the degraded KQI is 90%, and for (d) the probability is 93%”] and at least one significant rule in the at least one significant scorecard that contributed to the detection of the defect [paragraph 0082, “the level of certainty that the KPI(s) is the probable root cause of the degraded KQI increases as the number of KPI(s) satisfy the defined thresholds”; It can be understood that the higher the probability of the KPI, the higher chance that the KPI is the root cause of the degraded KQI; paragraphs 0044-0045, “The data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence … a rule evaluation engine 208B which executes the rules against selected tables and records from the data source 212, capturing results and analysis. That is, the data records in the data source 212 may be processed by the rule evaluation engine 208B applying the data rules to determine data records that have values that deviate from the values that are expected by the rules; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value … components found to have the highest grade or score (i.e., largest degree of fluctuation) during anomaly detection of associated KPIs may be identified as a root cause (significant rule)”; paragraph 0086, “In the event of KQI performance degradation in the communication system 100, the KPI(s) corresponding to the degraded KQI is checked to determine whether it is a potential root cause. In making this determination, the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (Pij) … a list of the root causes is output for the degraded KQI(s) based on the conditional probability associated with each of the KPI(s) satisfying the threshold”]; and 
generating, by the data mining computing device, one or more actionable insights based on the at least one root cause [paragraph 0020, “Determining the cause of anomalous or degraded behavior in a network ( e.g., network slowness) for a particular transaction, component, entity, etc. … determines or infers probable root causes of degradation in network transactions using learned networks … the learned network may be updated to reflect the dynamically evolving environment of the network or based on specific operator feedback”; paragraph 0096, “the Bayesian network 224 may be modified to create a new dependency between nodes or by allowing the model to continuously learn by utilizing a machine learning algorithm”].  
Yang does not teach
detecting a defect in the target data using a predictive model based on a neural network (emphasis added);
a plurality of scorecards 10 corresponding to a plurality of hidden nodes of the neural network;
each of the plurality of scorecards is generated for each of the plurality of hidden nodes in the neural network; 
determining the at least one root cause comprises determining an individual contribution of each of the plurality of data variables in the input data to firing of each of the plurality of hidden nodes, and wherein the firing indicates the detection of the defect;
Depold teaches
detecting a defect in the target data using a predictive model based on a neural network [paragraph 0004, “a plurality of inputs representing components of a physical system are examined to detect failures of the system components, has usually been done … with neural networks trained on examples of faults”];
a plurality of scorecards [weights 21] 10 corresponding to a plurality of hidden nodes of the neural network [Fig. 1, paragraph 0018 disclose weights 21 corresponding to hidden nodes 15 of the hidden layer];
each of the plurality of scorecards is generated for each of the plurality of hidden nodes in the neural network [Fig. 1 shows weights 21 associated with each hidden node 15; claim 5, “each of said plurality of output nodes further comprises at least one weight each associated with one of said at least one hidden layer outputs”]; 
determining the at least one root cause [Fig. 1, root cause] comprises determining an individual contribution [paragraph 0016, “inputs are formed from percent changes in a plurality of system measurements comprised of readings for engine temperature (EG1), fuel flow (WF), high rotor speed (N2), low rotor speed (N1), and compressor temperature (T3)”] of each of the plurality of data variables in the input data [Fig. 1 shows a plurality of inputs are processed using neural networks, where each input in the input data is associated with the hidden node in the hidden layer] to firing of each of the plurality of hidden nodes, and wherein the firing indicates the detection of the defect [Fig. 1 shows a plurality of inputs are applied to the hidden nodes to process and the root cause is determined; paragraphs 0016-0017, “inputs are formed from percent changes in a plurality of system measurements comprised of readings for engine temperature (EG1), fuel flow (WF), high rotor speed (N2), low rotor speed (N1), and compressor temperature (T3) … each of the first layer's nodes is a hyperplane representation of the fault or combination of faults to be detected … The root sum square of the distances (Gausian distance) of the parameters from each hyperspace forms the non-dimensional error term outputted by hidden layer of nodes 15 to the output layer nodes 19 … the output of one such output layer node 19 exceeds the predefined threshold for the node, the node's output indicates the presence of a fault”; It can be seen that when a fault is detected, the input(s) that made the system fault is/are identified];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of detecting a defect based on a neural network, 10 determining an individual contribution of each of the plurality of data variables in the input data to firing of each of the plurality of hidden nodes, and included each of the plurality of scorecards is generated for each of the plurality of nodes in the neural network  94Customer No. 22,852of Depold into the method for determining a root cause of anomalous behaviors in networks of Yang. Doing so would help identifying the particular element(s) that cause the system failure using neural network. 

As per claim 2, Yang and Depold teach the method of claim 1.
Depold further teaches
the neural network comprises a self- learning neural network comprising at least one hidden layer comprising at least one hidden node [Fig. 1 shows a neural network comprises an input layer, a hidden layer and an output layer] and each of the plurality of scorecards corresponds to a hidden node in the at least one hidden layer of the neural network [Fig. 1, paragraph 0018 disclose weights 21 corresponding to hidden nodes 15 of the hidden layer; claim 5, “each of said plurality of output nodes further comprises at least one weight each associated with one of said at least one hidden layer outputs”].  

claim 2 is rejected using the same rationale as claim 1. 

As per claim 4, Yang and Depold teach the method of claim 1.
Depold further teaches
training, by the data mining computing device, the predictive model using training data comprising a plurality of training data variables [paragraph 0004, “a plurality of inputs representing components of a physical system are examined to detect failures of the system components, has usually been done … with neural networks trained on examples of faults … It is necessary to first generate the signatures of the separate faults to train neural networks to recognize faults”].  
claim 4 is rejected using the same rationale as claim 1. 

As per claim 8, Yang teaches a data mining computing device, comprising at least one processor and a memory having stored thereon instructions that, when executed by 20082822-1- 35 - the at least one processor, cause the at least one processor to perform steps [paragraph 0005, “a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions to”] comprising: 
receiving input data [paragraph 0021, “data from network transactions, components, entities, etc. are collected”] and target data [paragraph 0059, thresholds set by corresponding anomaly detection algorithms; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value] from one or more sources [paragraph 0021, “To determine root causes within the network, data from network transactions, components, entities, etc. are collected and measured”];
detecting a defect in the target data using a predictive model [paragraphs 0042-0043, “The data mining engine 208A may implement one or more data mining functions or algorithms that analyze data to produce the data mining models … the algorithms may produce association rules models as defined in the predictive model markup language (PMML) standard”; paragraph 0059, “various anomaly detection techniques are employed to determine state … for instance, measured KQI (Key Quality Indicators) and/or KPI (Key Performance Indicators) values are categorized to states such as "Very good," "Good," "Normal," "Bad" and "Very bad" based on, for example, thresholds set by corresponding anomaly detection algorithms”; paragraph 0060, “the detection of anomalous or abnormal behavior is measured and collected”]; based on “…” a scorecard rule table [paragraph 0082, the graph charts the probability of the KPI(s)], wherein the scorecard rule table comprises a plurality of scorecards “…” [paragraph 0094, “detecting spikes or anomalies in component KPIs … determining whether any particular KPI value has deviated beyond a threshold … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards)]10 , and wherein each of the plurality of scorecards [paragraph 0082, the probability/score of the KPI] comprises a plurality of rules [paragraph 0094, “identifying KPIs to determine components responsible for KQI degradation … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0043, “The association rule model represents rules where some set of data is associated to another set of data … a rule can express that a certain QoS (KQI) level often occurs in combination with a certain set of performance (KPI) levels”; It can be seen that the probability/score of the KPI comprises the rule since the KQI degradation (KQI level) is determined based on the probability associated with the KPI satisfy the threshold (performance (KPI) levels)] corresponding to a plurality of data variables in the input data [paragraph 0035, “The system may also include an input device … the input device may be used to input the threshold conditions (e.g., thresholds for lift, support, confidence, etc., as well as the type of algorithm to implement) for the association rule to be mined”];
determining at least one root cause for the defect [Fig. 6, paragraph 0081, “the vertical axis (y-axis) shows the distribution of probability that the associated KPIs are the root cause of the degraded KQI”] by determining at least one significant scorecard [paragraph 0082, the probability that the KPI(s) are the root cause that satisfy a threshold] of the 15 plurality of scorecards [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 Mbs. Thus, for (a), the probability that the KPI(s) are the root cause of the degraded KQI is 33%. For (b), the probability that the KPI(s) are the root cause of the degraded KQI is 84%. For (c), the probability that the KPI(s) are the root cause of the degraded KQI is 90%, and for (d) the probability is 93%”] and at least one significant rule in the at least one significant scorecard that contributed to the detection of the defect [paragraph 0082, “the level of certainty that the KPI(s) is the probable root cause of the degraded KQI increases as the number of KPI(s) satisfy the defined thresholds”; It can be understood that the higher the probability of the KPI, the higher chance that the KPI is the root cause of the degraded KQI; paragraphs 0044-0045, “The data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence … a rule evaluation engine 208B which executes the rules against selected tables and records from the data source 212, capturing results and analysis. That is, the data records in the data source 212 may be processed by the rule evaluation engine 208B applying the data rules to determine data records that have values that deviate from the values that are expected by the rules; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value … components found to have the highest grade or score (i.e., largest degree of fluctuation) during anomaly detection of associated KPIs may be identified as a root cause (significant rule)”; paragraph 0086, “In the event of KQI performance degradation in the communication system 100, the KPI(s) corresponding to the degraded KQI is checked to determine whether it is a potential root cause. In making this determination, the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (Pij) … a list of the root causes is output for the degraded KQI(s) based on the conditional probability associated with each of the KPI(s) satisfying the threshold”]; and 
generating one or more actionable insights based on the at least one root cause [paragraph 0020, “Determining the cause of anomalous or degraded behavior in a network ( e.g., network slowness) for a particular transaction, component, entity, etc. … determines or infers probable root causes of degradation in network transactions using learned networks … the learned network may be updated to reflect the dynamically evolving environment of the network or based on specific operator feedback”; paragraph 0096, “the Bayesian network 224 may be modified to create a new dependency between nodes or by allowing the model to continuously learn by utilizing a machine learning algorithm”].  
Yang does not teach
detecting a defect in the target data using a predictive model based on a neural network (emphasis added);
a plurality of scorecards 10 corresponding to a plurality of hidden nodes of the neural network;

determining the at least one root cause comprises determining an individual contribution of each of the plurality of data variables in the input data to firing of each of the plurality of hidden nodes, and wherein the firing indicates the detection of the defect;
Depold teaches
detecting a defect in the target data using a predictive model based on a neural network [paragraph 0004, “a plurality of inputs representing components of a physical system are examined to detect failures of the system components, has usually been done … with neural networks trained on examples of faults”];
a plurality of scorecards [weights 21] 10 corresponding to a plurality of hidden nodes of the neural network [Fig. 1, paragraph 0018 disclose weights 21 corresponding to hidden nodes 15 of the hidden layer];
each of the plurality of scorecards is generated for each of the plurality of hidden nodes in the neural network [Fig. 1 shows weights 21 associated with each hidden node 15; claim 5, “each of said plurality of output nodes further comprises at least one weight each associated with one of said at least one hidden layer outputs”]; 
determining the at least one root cause [Fig. 1, root cause] comprises determining an individual contribution [paragraph 0016, “inputs are formed from percent changes in a plurality of system measurements comprised of readings for engine temperature (EG1), fuel flow (WF), high rotor speed (N2), low rotor speed (N1), and compressor temperature (T3)”] of each of the plurality of data variables in the input data [Fig. 1 shows a plurality of inputs are processed using neural networks, where each input in the input data is associated with the hidden node in the hidden layer] to firing of each of the plurality of hidden nodes, and wherein the firing indicates the detection of the defect [Fig. 1 shows a plurality of inputs are applied to the hidden nodes to process and the root cause is determined; paragraphs 0016-0017, “inputs are formed from percent changes in a plurality of system measurements comprised of readings for engine temperature (EG1), fuel flow (WF), high rotor speed (N2), low rotor speed (N1), and compressor temperature (T3) … each of the first layer's nodes is a hyperplane representation of the fault or combination of faults to be detected … The root sum square of the distances (Gausian distance) of the parameters from each hyperspace forms the non-dimensional error term outputted by hidden layer of nodes 15 to the output layer nodes 19 … the output of one such output layer node 19 exceeds the predefined threshold for the node, the node's output indicates the presence of a fault”; It can be seen that when a fault is detected, the input(s) that made the system fault is/are identified];
claim 8 is rejected using the same rationale as claim 1. 

As per claim 9, Yang and Depold teach the data mining computing device of claim 8.
Depold further teaches
the neural network comprises a self- learning neural network comprising at least one hidden layer comprising at least one hidden node [Fig. 1 shows a neural network comprises an input layer, a hidden layer and an output layer] and each of the plurality of scorecards corresponds to a hidden node in the at least one hidden layer of the neural network [Fig. 1, paragraph 0018 disclose weights 21 corresponding to hidden nodes 15 of the hidden layer; claim 5, “each of said plurality of output nodes further comprises at least one weight each associated with one of said at least one hidden layer outputs”].  
Paragraph 0058 of the specification of the Application recites “each hidden node in the neural network may be considered as a single linear logistic regression model where the output of the hidden node may be equivalent to the output score of the logistic regression model”.


As per claim 11, Yang and Depold teach the data mining computing device of claim 8.
Depold further teaches
training the predictive model using training data comprising a plurality of training data variables [paragraph 0004, “a plurality of inputs representing components of a physical system are examined to detect failures of the system components, has usually been done … with neural networks trained on examples of faults … It is necessary to first generate the signatures of the separate faults to train neural networks to recognize faults”].  
claim 11 is rejected using the same rationale as claim 1. 

As per claim 15, Yang teaches a non-transitory computer-readable medium having stored 30 thereon instructions for mining data to generate actionable insights comprising 20082822-1- 37 - executable code which, when executed by one or more processors, causes the one or more processors to perform steps [paragraph 0005, “a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions to”] comprising:
receiving input data [paragraph 0021, “data from network transactions, components, entities, etc. are collected”] and target data [paragraph 0059, thresholds set by corresponding anomaly detection algorithms; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value] from one or more sources [paragraph 0021, “To determine root causes within the network, data from network transactions, components, entities, etc. are collected and measured”];
[paragraphs 0042-0043, “The data mining engine 208A may implement one or more data mining functions or algorithms that analyze data to produce the data mining models … the algorithms may produce association rules models as defined in the predictive model markup language (PMML) standard”; paragraph 0059, “various anomaly detection techniques are employed to determine state … for instance, measured KQI (Key Quality Indicators) and/or KPI (Key Performance Indicators) values are categorized to states such as "Very good," "Good," "Normal," "Bad" and "Very bad" based on, for example, thresholds set by corresponding anomaly detection algorithms”; paragraph 0060, “the detection of anomalous or abnormal behavior is measured and collected”]; based on “…” a scorecard rule table [paragraph 0082, the graph charts the probability of the KPI(s)], wherein the scorecard rule table comprises a plurality of scorecards “…” [paragraph 0094, “detecting spikes or anomalies in component KPIs … determining whether any particular KPI value has deviated beyond a threshold … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards)]10 , and wherein each of the plurality of scorecards [paragraph 0082, the probability/score of the KPI] comprises a plurality of rules [paragraph 0094, “identifying KPIs to determine components responsible for KQI degradation … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0043, “The association rule model represents rules where some set of data is associated to another set of data … a rule can express that a certain QoS (KQI) level often occurs in combination with a certain set of performance (KPI) levels”; It can be seen that the probability/score of the KPI comprises the rule since the KQI degradation (KQI level) is determined based on the probability associated with the KPI satisfy the threshold (performance (KPI) levels)] [paragraph 0035, “The system may also include an input device … the input device may be used to input the threshold conditions (e.g., thresholds for lift, support, confidence, etc., as well as the type of algorithm to implement) for the association rule to be mined”];
determining at least one root cause for the defect [Fig. 6, paragraph 0081, “the vertical axis (y-axis) shows the distribution of probability that the associated KPIs are the root cause of the degraded KQI”] by determining at least one significant scorecard [paragraph 0082, the probability that the KPI(s) are the root cause that satisfy a threshold] of the 15 plurality of scorecards [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 Mbs. Thus, for (a), the probability that the KPI(s) are the root cause of the degraded KQI is 33%. For (b), the probability that the KPI(s) are the root cause of the degraded KQI is 84%. For (c), the probability that the KPI(s) are the root cause of the degraded KQI is 90%, and for (d) the probability is 93%”] and at least one significant rule in the at least one significant scorecard that contributed to the detection of the defect [paragraph 0082, “the level of certainty that the KPI(s) is the probable root cause of the degraded KQI increases as the number of KPI(s) satisfy the defined thresholds”; It can be understood that the higher the probability of the KPI, the higher chance that the KPI is the root cause of the degraded KQI; paragraphs 0044-0045, “The data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence … a rule evaluation engine 208B which executes the rules against selected tables and records from the data source 212, capturing results and analysis. That is, the data records in the data source 212 may be processed by the rule evaluation engine 208B applying the data rules to determine data records that have values that deviate from the values that are expected by the rules; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value … components found to have the highest grade or score (i.e., largest degree of fluctuation) during anomaly detection of associated KPIs may be identified as a root cause (significant rule)”; paragraph 0086, “In the event of KQI performance degradation in the communication system 100, the KPI(s) corresponding to the degraded KQI is checked to determine whether it is a potential root cause. In making this determination, the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (Pij) … a list of the root causes is output for the degraded KQI(s) based on the conditional probability associated with each of the KPI(s) satisfying the threshold”]; and 
generating one or more actionable insights based on the at least one root cause [paragraph 0020, “Determining the cause of anomalous or degraded behavior in a network ( e.g., network slowness) for a particular transaction, component, entity, etc. … determines or infers probable root causes of degradation in network transactions using learned networks … the learned network may be updated to reflect the dynamically evolving environment of the network or based on specific operator feedback”; paragraph 0096, “the Bayesian network 224 may be modified to create a new dependency between nodes or by allowing the model to continuously learn by utilizing a machine learning algorithm”].  
Yang does not teach
detecting a defect in the target data using a predictive model based on a neural network (emphasis added);
a plurality of scorecards 10 corresponding to a plurality of hidden nodes of the neural network;
each of the plurality of scorecards is generated for each of the plurality of hidden nodes in the neural network; 

Depold teaches
detecting a defect in the target data using a predictive model based on a neural network [paragraph 0004, “a plurality of inputs representing components of a physical system are examined to detect failures of the system components, has usually been done … with neural networks trained on examples of faults”];
a plurality of scorecards [weights 21] 10 corresponding to a plurality of hidden nodes of the neural network [Fig. 1, paragraph 0018 disclose weights 21 corresponding to hidden nodes 15 of the hidden layer];
each of the plurality of scorecards is generated for each of the plurality of hidden nodes in the neural network [Fig. 1 shows weights 21 associated with each hidden node 15; claim 5, “each of said plurality of output nodes further comprises at least one weight each associated with one of said at least one hidden layer outputs”]; 
determining the at least one root cause [Fig. 1, root cause] comprises determining an individual contribution [paragraph 0016, “inputs are formed from percent changes in a plurality of system measurements comprised of readings for engine temperature (EG1), fuel flow (WF), high rotor speed (N2), low rotor speed (N1), and compressor temperature (T3)”] of each of the plurality of data variables in the input data [Fig. 1 shows a plurality of inputs are processed using neural networks, where each input in the input data is associated with the hidden node in the hidden layer] to firing of each of the plurality of hidden nodes, and wherein the firing indicates the detection of the defect [Fig. 1 shows a plurality of inputs are applied to the hidden nodes to process and the root cause is determined; paragraphs 0016-0017, “inputs are formed from percent changes in a plurality of system measurements comprised of readings for engine temperature (EG1), fuel flow (WF), high rotor speed (N2), low rotor speed (N1), and compressor temperature (T3) … each of the first layer's nodes is a hyperplane representation of the fault or combination of faults to be detected … The root sum square of the distances (Gausian distance) of the parameters from each hyperspace forms the non-dimensional error term outputted by hidden layer of nodes 15 to the output layer nodes 19 … the output of one such output layer node 19 exceeds the predefined threshold for the node, the node's output indicates the presence of a fault”; It can be seen that when a fault is detected, the input(s) that made the system fault is/are identified];
claim 15 is rejected using the same rationale as claim 1. 

As per claim 16, Yang and Depold teach the non-transitory computer-readable medium of claim 15.
Depold further teaches
the neural network comprises a self- learning neural network comprising at least one hidden layer comprising at least one hidden node [Fig. 1 shows a neural network comprises an input layer, a hidden layer and an output layer] and each of the plurality of scorecards corresponds to a hidden node in the at least one hidden layer of the neural network [Fig. 1, paragraph 0018 disclose weights 21 corresponding to hidden nodes 15 of the hidden layer; claim 5, “each of said plurality of output nodes further comprises at least one weight each associated with one of said at least one hidden layer outputs”].  
Paragraph 0058 of the specification of the Application recites “each hidden node in the neural network may be considered as a single linear logistic regression model where the output of the hidden node may be equivalent to the output score of the logistic regression model”.
claim 16 is rejected using the same rationale as claim 1. 

As per claim 18, Yang and Depold teach the non-transitory computer-readable medium of claim 15.
Depold further teaches
training the predictive model using training data comprising a plurality of training data variables [paragraph 0004, “a plurality of inputs representing components of a physical system are examined to detect failures of the system components, has usually been done … with neural networks trained on examples of faults … It is necessary to first generate the signatures of the separate faults to train neural networks to recognize faults”].  
claim 18 is rejected using the same rationale as claim 1. 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Depold et al. and further in view of Walter et al. (US Pub. 2003/0088565).
As per claim 3, Yang and Depold teach the method of claim 1.
Depold further teaches
an output layer comprising at least one output node [Fig. 1].  
Yang and Depold do not teach
the predictive model comprises a linear sum of a plurality of logistic regression models.
Walter teaches 
the predictive model comprises a linear sum of a plurality of logistic regression models [paragraph 0036, “build the individual predictive models and to generate an ensemble model that combines some set of these predictive models … the phrase "model" ("predictive model" or "decision model") is used generally to imply any type of model (e.g., classification, regression, and clustering models, classification trees, regression trees, decision trees, neural networks, additive models, linear and logical regression techniques, etc.) that can be used to create an ensemble of sub-models (a voting population) whose responses can be combined to look like and act as a response of one model”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the predictive model comprises a linear sum of a plurality of logistic regression models  94Customer No. 22,852of Walter into the method for determining a root cause of anomalous behaviors in networks of Yang. Doing so would help combining the predictions from the different models to derive a single best prediction.

As per claim 10, Yang and Depold teach the data mining computing device of claim 8.
Depold further teaches
an output layer comprising at least one output node [Fig. 1].  
Yang and Depold do not teach
the predictive model comprises a linear sum of a plurality of logistic regression models.
Walter teaches 
the predictive model comprises a linear sum of a plurality of logistic regression models [paragraph 0036, “build the individual predictive models and to generate an ensemble model that combines some set of these predictive models … the phrase "model" ("predictive model" or "decision model") is used generally to imply any type of model (e.g., classification, regression, and clustering models, classification trees, regression trees, decision trees, neural networks, additive models, linear and logical regression techniques, etc.) that can be used to create an ensemble of sub-models (a voting population) whose responses can be combined to look like and act as a response of one model”].
claim 10 is rejected using the same rationale as claim 3.

As per claim 17, Yang and Depold teach the non-transitory computer-readable medium of claim 15.
Depold further teaches
an output layer comprising at least one output node [Fig. 1].  
Yang and Depold do not teach
the predictive model comprises a linear sum of a plurality of logistic regression models.
Walter teaches 
the predictive model comprises a linear sum of a plurality of logistic regression models [paragraph 0036, “build the individual predictive models and to generate an ensemble model that combines some set of these predictive models … the phrase "model" ("predictive model" or "decision model") is used generally to imply any type of model (e.g., classification, regression, and clustering models, classification trees, regression trees, decision trees, neural networks, additive models, linear and logical regression techniques, etc.) that can be used to create an ensemble of sub-models (a voting population) whose responses can be combined to look like and act as a response of one model”].
claim 17 is rejected using the same rationale as claim 3.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Depold et al. and further in view of Peacock et al. (US Pub. 2005/0273449).
As per claim 5, Yang and Depold teach the method of claim 1.
Yang further teaches
generating a score, from the predictive model [paragraph 0094, “detecting spikes or anomalies in component KPIs … determining whether any particular KPI value has deviated beyond a threshold … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards)];
determining a score order [paragraph 0021, “For each KQI anomaly that is detected in the network, an associated one or more KPI values are mapped to the states in the learned network. The associated one or more KPIs are ranked according to a corresponding conditional probability and used to determine a potential root cause for the associated degraded KQI”];
generating the scorecard rule table based on the score order [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards); paragraph 0086, “the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (PiJ)”];
Yang and Depold do not teach
5 generating, by the data mining computing device, the scorecard rule table by: 
generating a score, from the predictive model, for each of a plurality of data elements for each of the plurality of data variables (emphasis added); 
determining a score order for each of the plurality of data 10 elements for each of the plurality of data variables based on corresponding score (emphasis added); 
classifying each of the plurality of data variables into one of a binary data variable, a nominal data variable, and a continuous data variable; 
categorizing the plurality of data variables based on the classification; and  
based on the classification, the score order, and the categorization (emphasis added);
Peacock teaches
5 generating the scorecard rule table by: 
generating a score, from the predictive model, for each of a plurality of data elements for each of the plurality of data variables [abstract, “A neural model for simulating a scorecard comprises a neural network for transforming one or more inputs into an output … The output of the neural model represents the score of the simulated scorecard. The neural network is trained to behave like a scorecard by providing plurality of example values to the inputs of the neural network. Each output score produced is compared to an expected score to produce an error value”]; 
classifying each of the plurality of data variables into one of a binary data variable, a nominal data variable, and a continuous data variable [paragraph 0065, “The architecture of the neural model is graphically shown in FIG. 3. This architecture will process a number of input fields, each of which will first be classified as numeric or categorical”]; 
categorizing the plurality of data variables based on the classification [paragraph 0061, “For categorical fields (such as employment type), the field is 1-of-N encoded so that the single categorical field of N categories is turned into N inputs of binary information, with each binary indicating whether its category is present. These N inputs are linearly transformed into M values where M is the number of groups to place the categories into”]; and  
15 generating the scorecard rule table based on the classification and the categorization [paragraph 0064, “The sum of score contributions from each field (numeric fields, categorical fields) produces the score for the whole scorecard based on the input fields”].  
Since Peacock teaches “generating a score for each of a plurality of data elements for each of the plurality of data variables” and Yang teaches “determining a score order”, therefore, the combination of Yang and Peacock teach “determining a score order for each of the plurality of data 10 elements for each of the plurality of data variables based on corresponding score”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of 5 generating a score for each of a plurality of data elements for each of the plurality of data variables, determining a score order, 10 classifying each of the plurality of data variables into one of a binary data variable, a nominal data variable, and a continuous data variable, categorizing the plurality of data variables, and 15 generating the scorecard rule table  94Customer No. 22,852of Peacock into the method for determining a root cause of anomalous behaviors in networks of Yang. Doing so would help identifying the root cause of the defect using the generated scorecard table.

As per claim 12, Yang and Depold teach the data mining computing device of claim 8.
Yang further teaches
generating a score, from the predictive model [paragraph 0094, “detecting spikes or anomalies in component KPIs … determining whether any particular KPI value has deviated beyond a threshold … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards)];
determining a score order [paragraph 0021, “For each KQI anomaly that is detected in the network, an associated one or more KPI values are mapped to the states in the learned network. The associated one or more KPIs are ranked according to a corresponding conditional probability and used to determine a potential root cause for the associated degraded KQI”];
generating the scorecard rule table based on the score order [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards); paragraph 0086, “the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (PiJ)”];
Yang and Depold do not teach
5 generating, by the data mining computing device, the scorecard rule table by: 
generating a score, from the predictive model, for each of a plurality of data elements for each of the plurality of data variables (emphasis added); 
determining a score order for each of the plurality of data 10 elements for each of the plurality of data variables based on corresponding score (emphasis added); 
classifying each of the plurality of data variables into one of a binary data variable, a nominal data variable, and a continuous data variable; 
categorizing the plurality of data variables based on the classification; and  
15 generating the scorecard rule table based on the classification, the score order, and the categorization (emphasis added);
Peacock teaches
5 generating the scorecard rule table by: 
generating a score, from the predictive model, for each of a plurality of data elements for each of the plurality of data variables [abstract, “A neural model for simulating a scorecard comprises a neural network for transforming one or more inputs into an output … The output of the neural model represents the score of the simulated scorecard. The neural network is trained to behave like a scorecard by providing plurality of example values to the inputs of the neural network. Each output score produced is compared to an expected score to produce an error value”]; 
[paragraph 0065, “The architecture of the neural model is graphically shown in FIG. 3. This architecture will process a number of input fields, each of which will first be classified as numeric or categorical”]; 
categorizing the plurality of data variables based on the classification [paragraph 0061, “For categorical fields (such as employment type), the field is 1-of-N encoded so that the single categorical field of N categories is turned into N inputs of binary information, with each binary indicating whether its category is present. These N inputs are linearly transformed into M values where M is the number of groups to place the categories into”]; and  
15 generating the scorecard rule table based on the classification and the categorization [paragraph 0064, “The sum of score contributions from each field (numeric fields, categorical fields) produces the score for the whole scorecard based on the input fields”].  
Since Peacock teaches “generating a score for each of a plurality of data elements for each of the plurality of data variables” and Yang teaches “determining a score order”, therefore, the combination of Yang and Peacock teach “determining a score order for each of the plurality of data 10 elements for each of the plurality of data variables based on corresponding score”.
claim 12 is rejected using the same rationale as claim 5.

As per claim 19, Yang and Depold teach the non-transitory computer-readable medium of claim 15.
Yang further teaches
generating a score, from the predictive model [paragraph 0094, “detecting spikes or anomalies in component KPIs … determining whether any particular KPI value has deviated beyond a threshold … a detector or sensor in the network may grade or score a KPI value based on a degree of fluctuation from an expected value”; paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards)];
determining a score order [paragraph 0021, “For each KQI anomaly that is detected in the network, an associated one or more KPI values are mapped to the states in the learned network. The associated one or more KPIs are ranked according to a corresponding conditional probability and used to determine a potential root cause for the associated degraded KQI”];
generating the scorecard rule table based on the score order [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 (a plurality of scorecards); paragraph 0086, “the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (PiJ)”];
Yang and Depold do not teach
5 generating, by the data mining computing device, the scorecard rule table by: 
generating a score, from the predictive model, for each of a plurality of data elements for each of the plurality of data variables (emphasis added); 
determining a score order for each of the plurality of data 10 elements for each of the plurality of data variables based on corresponding score (emphasis added); 
classifying each of the plurality of data variables into one of a binary data variable, a nominal data variable, and a continuous data variable; 
categorizing the plurality of data variables based on the classification; and  
15 generating the scorecard rule table based on the classification, the score order, and the categorization (emphasis added);
Peacock teaches
5 generating the scorecard rule table by: 
generating a score, from the predictive model, for each of a plurality of data elements for each of the plurality of data variables [abstract, “A neural model for simulating a scorecard comprises a neural network for transforming one or more inputs into an output … The output of the neural model represents the score of the simulated scorecard. The neural network is trained to behave like a scorecard by providing plurality of example values to the inputs of the neural network. Each output score produced is compared to an expected score to produce an error value”]; 
classifying each of the plurality of data variables into one of a binary data variable, a nominal data variable, and a continuous data variable [paragraph 0065, “The architecture of the neural model is graphically shown in FIG. 3. This architecture will process a number of input fields, each of which will first be classified as numeric or categorical”]; 
categorizing the plurality of data variables based on the classification [paragraph 0061, “For categorical fields (such as employment type), the field is 1-of-N encoded so that the single categorical field of N categories is turned into N inputs of binary information, with each binary indicating whether its category is present. These N inputs are linearly transformed into M values where M is the number of groups to place the categories into”]; and  
15 generating the scorecard rule table based on the classification and the categorization [paragraph 0064, “The sum of score contributions from each field (numeric fields, categorical fields) produces the score for the whole scorecard based on the input fields”].  
Since Peacock teaches “generating a score for each of a plurality of data elements for each of the plurality of data variables” and Yang teaches “determining a score order”, therefore, the combination of Yang and Peacock teach “determining a score order for each of the plurality of data 10 elements for each of the plurality of data variables based on corresponding score”.
.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Depold et al. and further in view of Lin et al. (US Patent 9,189,623).
As per claim 6, Yang and Depold teach the method of claim 1.
Yang teaches
determining the at least one root cause comprises determining the at least one significant scorecard [paragraph 0082, the probability that the KPI(s) are the root cause that satisfy a threshold] of the plurality of scorecards [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 Mbs. Thus, for (a), the probability that the KPI(s) are the root cause of the degraded KQI is 33%. For (b), the probability that the KPI(s) are the root cause of the degraded KQI is 84%. For (c), the probability that the KPI(s) are the root cause of the degraded KQI is 90%, and for (d) the probability is 93%”] and the at least one significant rule in the at least one significant scorecard that contributed in the score being greater than the pre-defined threshold [paragraph 0082, “the level of certainty that the KPI(s) is the probable root cause of the degraded KQI increases as the number of KPI(s) satisfy the defined thresholds”; It can be understood that the higher the probability of the KPI, the higher chance that the KPI is the root cause of the degraded KQI; paragraphs 0044-0045, “The data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence … a rule evaluation engine 208B which executes the rules against selected tables and records from the data source 212, capturing results and analysis. That is, the data records in the data source 212 may be processed by the rule evaluation engine 208B applying the data rules to determine data records that have values that deviate from the values that are expected by the rules; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value … components found to have the highest grade or score (i.e., largest degree of fluctuation) during anomaly detection of associated KPIs may be identified as a root cause (significant rule)”; paragraph 0086, “In the event of KQI performance degradation in the communication system 100, the KPI(s) corresponding to the degraded KQI is checked to determine whether it is a potential root cause. In making this determination, the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (Pij) … a list of the root causes is output for the degraded KQI(s) based on the conditional probability associated with each of the KPI(s) satisfying the threshold”].
Yang and Depold do not teach
determining when a score for an output parameter of the predictive model is greater 20 than a pre-defined threshold.
Lin teaches 
determining when a score for an output parameter of the predictive model is greater 20 than a pre-defined threshold [Col. 4, lines 54-64, “at 106, anomaly detection is performed on at least part of the temporal behavioral matrix using the model … a model outputs an anomaly score at 106 and if some threshold is surpassed, an anomaly is flagged or indicated”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of determining when a score for an output parameter of the predictive model is greater 20 than a pre-defined threshold  94Customer No. 22,852of Lin into the method for determining a root cause of anomalous behaviors in networks of Yang. Doing so would help detecting an anomaly.

As per claim 13, Yang and Depold teach the data mining computing device of claim 8.
Yang teaches
[paragraph 0082, the probability that the KPI(s) are the root cause that satisfy a threshold] of the plurality of scorecards [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 Mbs. Thus, for (a), the probability that the KPI(s) are the root cause of the degraded KQI is 33%. For (b), the probability that the KPI(s) are the root cause of the degraded KQI is 84%. For (c), the probability that the KPI(s) are the root cause of the degraded KQI is 90%, and for (d) the probability is 93%”] and the at least one significant rule in the at least one significant scorecard that contributed in the score being greater than the pre-defined threshold [paragraph 0082, “the level of certainty that the KPI(s) is the probable root cause of the degraded KQI increases as the number of KPI(s) satisfy the defined thresholds”; It can be understood that the higher the probability of the KPI, the higher chance that the KPI is the root cause of the degraded KQI; paragraphs 0044-0045, “The data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence … a rule evaluation engine 208B which executes the rules against selected tables and records from the data source 212, capturing results and analysis. That is, the data records in the data source 212 may be processed by the rule evaluation engine 208B applying the data rules to determine data records that have values that deviate from the values that are expected by the rules; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value … components found to have the highest grade or score (i.e., largest degree of fluctuation) during anomaly detection of associated KPIs may be identified as a root cause (significant rule)”; paragraph 0086, “In the event of KQI performance degradation in the communication system 100, the KPI(s) corresponding to the degraded KQI is checked to determine whether it is a potential root cause. In making this determination, the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (Pij) … a list of the root causes is output for the degraded KQI(s) based on the conditional probability associated with each of the KPI(s) satisfying the threshold”].
Yang and Depold do not teach
determining when a score for an output parameter of the predictive model is greater 20 than a pre-defined threshold.
Lin teaches 
determining when a score for an output parameter of the predictive model is greater 20 than a pre-defined threshold [Col. 4, lines 54-64, “at 106, anomaly detection is performed on at least part of the temporal behavioral matrix using the model … a model outputs an anomaly score at 106 and if some threshold is surpassed, an anomaly is flagged or indicated”].
claim 13 is rejected using the same rationale as claim 6.

As per claim 20, Yang and Depold teach the non-transitory computer-readable medium of claim 15.
Yang teaches
determining the at least one root cause comprises determining the at least one significant scorecard [paragraph 0082, the probability that the KPI(s) are the root cause that satisfy a threshold] of the plurality of scorecards [paragraph 0082, “the graph charts the probability that the KPI(s) are the root cause of the KQI degradation for: (a) all KPIs; (b) KPI1 >= 0.84; (c) KPI1 >= 0.84 and KPI2 >= l.67 k; and (d) KPI1 >= 0.84, KPI2 >= 1.67 k and KPI3 >= 0.57 Mbs. Thus, for (a), the probability that the KPI(s) are the root cause of the degraded KQI is 33%. For (b), the probability that the KPI(s) are the root cause of the degraded KQI is 84%. For (c), the probability that the KPI(s) are the root cause of the degraded KQI is 90%, and for (d) the probability is 93%”] and the at least one significant rule in the at [paragraph 0082, “the level of certainty that the KPI(s) is the probable root cause of the degraded KQI increases as the number of KPI(s) satisfy the defined thresholds”; It can be understood that the higher the probability of the KPI, the higher chance that the KPI is the root cause of the degraded KQI; paragraphs 0044-0045, “The data mining engine 208A then uses the association rule algorithm to generate data rules that satisfy the specified metrics, such as lift, support and confidence … a rule evaluation engine 208B which executes the rules against selected tables and records from the data source 212, capturing results and analysis. That is, the data records in the data source 212 may be processed by the rule evaluation engine 208B applying the data rules to determine data records that have values that deviate from the values that are expected by the rules; paragraph 0094, “grade or score a KPI value based on a degree of fluctuation from an expected value … components found to have the highest grade or score (i.e., largest degree of fluctuation) during anomaly detection of associated KPIs may be identified as a root cause (significant rule)”; paragraph 0086, “In the event of KQI performance degradation in the communication system 100, the KPI(s) corresponding to the degraded KQI is checked to determine whether it is a potential root cause. In making this determination, the KPI(s) mapped to the KQI(s) are evaluated to determine whether each KPI satisfies the threshold … Each KPI satisfying the threshold requirement is then ranked according to a corresponding conditional probability (Pij) … a list of the root causes is output for the degraded KQI(s) based on the conditional probability associated with each of the KPI(s) satisfying the threshold”].
Yang and Depold do not teach
determining when a score for an output parameter of the predictive model is greater 20 than a pre-defined threshold.
Lin teaches 
[Col. 4, lines 54-64, “at 106, anomaly detection is performed on at least part of the temporal behavioral matrix using the model … a model outputs an anomaly score at 106 and if some threshold is surpassed, an anomaly is flagged or indicated”].
claim 20 is rejected using the same rationale as claim 6.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Depold et al. and further in view of Xue et al. (US Pub. 2004/0044615).
As per claim 7, Yang and Depold teach the method of claim 1.
Yang and Depold do not teach
the at least one significant scorecard of the plurality of scorecards and the at least one significant rule in the at least one significant scorecard is determined from a plurality of coefficients of the predictive model.  
Xue teaches
the at least one significant scorecard of the plurality of scorecards and the at least one significant rule in the at least one significant scorecard is determined from a plurality of coefficients of the predictive model [paragraph 0090, “the score from the score card is the probability of a customer will be in the risk event. The score standard 66 specifies the score range is from 0 to 1. The model coefficients are scaled according to score standard 66 to create score card 67. The point total from score card 67 is the Event Probability Score 68”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the significant scorecard of the plurality of scorecards is determined from a plurality of coefficients of the predictive model  94Customer No. 22,852of Xue into the method for determining a root cause of 

As per claim 14, Yang and Depold teach the data mining computing device of claim 8.
Yang and Depold do not teach
the at least one significant scorecard of the plurality of scorecards and the at least one significant rule in the at least one significant scorecard is determined from a plurality of coefficients of the predictive model.  
Xue teaches
the at least one significant scorecard of the plurality of scorecards and the at least one significant rule in the at least one significant scorecard is determined from a plurality of coefficients of the predictive model [paragraph 0090, “the score from the score card is the probability of a customer will be in the risk event. The score standard 66 specifies the score range is from 0 to 1. The model coefficients are scaled according to score standard 66 to create score card 67. The point total from score card 67 is the Event Probability Score 68”].  
claim 14 is rejected using the same rationale as claim 7.

As per claim 21, Yang and Depold teach the non-transitory computer-readable medium of claim 15.
Yang and Depold do not teach
the at least one significant scorecard of the plurality of scorecards and the at least one significant rule in the at least one significant scorecard is determined from a plurality of coefficients of the predictive model.  
Xue teaches
[paragraph 0090, “the score from the score card is the probability of a customer will be in the risk event. The score standard 66 specifies the score range is from 0 to 1. The model coefficients are scaled according to score standard 66 to create score card 67. The point total from score card 67 is the Event Probability Score 68”].  
claim 21 is rejected using the same rationale as claim 7.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jewell et al. (US Patent 9,122,602) describes methods for mapping dependencies between system components and for analyzing and acting on possible root causes for anomalies experienced by the system components.
Lahiri et al. (US Pub. 2014/0365195) describes a method of diagnosing an operating condition of the process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123